     Case 8:21-cv-00793-JVS-DFM Document 1 Filed 04/28/21 Page 1 of 12 Page ID #:1



     Michael S. Agruss (SBN: 259567)
1    AGRUSS LAW FIRM, LLC
     4809 N Ravenswood Ave., Suite 419
2    Chicago, IL 60640
     Tel: 312-224-4695
3    Fax: 312-253-4451
     michael@agrusslawfirm.com
4    Attorney for Plaintiff,
     Diana Anglada
5

6
                          UNITED STATES DISTRICT COURT
7                        CENTRAL DISTRICT OF CALIFORNIA
                               SOUTHERN DIVISION
8

9
       DIANA ANGLADA,                        )
                                             )
10
                                             ) Case No.: 8:21-cv-793
                 Plaintiff,                  )
11
                                             ) PLAINTIFF’S
             v.                              ) COMPLAINT
12
                                             )
                                             )
13     EXPERIAN INFORMATION SOLUTIONS,       )
       INC., TRANS UNION, LLC, and RUSHMORE ))
14     LOAN MANAGEMENT SERVICES, LLC,        )
15
                                             )
                                             )
                 Defendants.                 )
16

17
                               PLAINTIFF’S COMPLAINT
18
                 Plaintiff, DIANA ANGLADA (“Plaintiff”), through her attorneys,
19

20      Agruss Law Firm, LLC, alleges the following against Defendants, EXPERIAN
21
        INFORMATION SOLUTIONS, INC. (“Experian”), TRANS UNION, LLC
22
        (“Trans Union”), and RUSHMORE LOAN MANAGEMENT SERVICES, LLC
23

24
        (“RLMS”) (collectively “Defendants”):

25



                                          -1-

                                  PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00793-JVS-DFM Document 1 Filed 04/28/21 Page 2 of 12 Page ID #:2




                                         INTRODUCTION
1

2       1. Plaintiff’s Complaint is an action for actual and statutory damages for
3
           violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et
4
           seq. and Regulation V, 12 C.F.R. part 1022.
5

6
                                  JURISDICTION AND VENUE

7       2. This court has jurisdiction under the FCRA 15 U.S.C. § 1681, et seq., and
8
           pursuant to 28 U.S.C. §§ 1331 and 1337.
9
        3. Venue and personal jurisdiction in this District are proper because Defendants
10

11         do or transact business within this District, and a material portion of the events

12         at issue occurred in this District.
13
                                                 PARTIES
14
        4. Plaintiff is a natural person residing in San Juan, Puerto Rico.
15

16      5. Plaintiff is a “consumer” as that term is defined by § 1681a(c) of the FCRA.
17      6. Defendant Experian is a credit reporting agency that regularly conducts
18
           business throughout every state and county in the United States and as a
19

20
           corporation that does business in the state of California, is a citizen of the state

21         of California.
22
        7. Defendant Trans Union is a credit reporting agency that regularly conducts
23
           business throughout every state and county in the United States and as a
24

25



                                                 -2-

                                      PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00793-JVS-DFM Document 1 Filed 04/28/21 Page 3 of 12 Page ID #:3




           corporation that does business in the state of California, is a citizen of the state
1

2          of California.
3
        8. At all relevant times Defendants Experian and Trans Union were each a
4
           “consumer reporting agency” as that term is defined by the FCRA.
5

6
        9. Defendant RLMS is a mortgage lender that does business in the state of

7          California and has a principal place of business in Irvine, California.
8
        10.Defendant RLMS is a “furnisher” as that term is defined by the FCRA and
9
           Regulation V. 12 C.F.R. § 1022.41(c).
10

11      11.At all relevant times, Defendants were each a “person” as that term is defined

12         by the FCRA.
13
                                   FACTUAL ALLEGATIONS
14
        12.At all relevant times, credit reports as alleged in this pleading are “consumer
15

16         reports” as that term is defined by 15 U.S.C. § 1681a(d).
17      13.Defendant Experian and Trans Union have been reporting derogatory and
18
           inaccurate statements and information relating to Plaintiff and Plaintiff’s
19

20
           credit history to third parties (hereinafter, the “inaccurate information”).

21      14.The inaccurate information of which Plaintiff complains is an account, or
22
           trade-line, that reflect Plaintiff’s history of credit, named: RLMS.
23

24

25



                                               -3-

                                      PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00793-JVS-DFM Document 1 Filed 04/28/21 Page 4 of 12 Page ID #:4




        15.In or around December 2020, January 2021 and March 2021, Plaintiff sent a
1

2          dispute to Defendant Experian through Defendant Experian’s website,
3
           informing it of the inaccurate reporting of the tradeline.
4
        16.In or around February 2021, Plaintiff sent a dispute to Defendant Trans Union
5

6
           through Defendant Trans Union’s website, informing it of the inaccurate

7          reporting of the tradeline.
8
        17.Plaintiff informed Defendants Experian and Trans Union that the account is
9
           incorrectly reporting as a “foreclosure.”
10

11      18.Plaintiff requested that Defendants Experian and Trans Union correct the

12         inaccuracy.
13
        19.The inaccurate information negatively reflects upon Plaintiff, Plaintiff’s credit
14
           repayment history, Plaintiff’s financial responsibility as a debtor, and
15

16         Plaintiff’s worthiness.
17      20.The credit reports have been and continue to be disseminated to various
18
           persons and credit grantors, both known and unknown.
19

20
        21.In or around December 2020 through March 2021, Plaintiff disputed the

21         inaccurate information with Defendants Experian and Trans Union by written
22
           communication to their representatives [and by following Defendants
23
           Experian and Trans Union’s established procedure for disputing consumer
24

25
           credit information].


                                              -4-

                                     PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00793-JVS-DFM Document 1 Filed 04/28/21 Page 5 of 12 Page ID #:5




        22.Upon information and belief, Defendants Experian and Trans Union notified
1

2          RLMS’s of Plaintiff’s dispute and the nature of the dispute.
3
        23.Upon information and belief, within five (5) days of Plaintiff disputing the
4
           inaccurate information with Defendants Experian and Trans Union,
5

6
           Defendant RLMS’s received notification from Defendants Experian and

7          Trans Union of Plaintiff’s dispute and the nature of the dispute.
8
        24.Upon information and belief, Defendants Experian and Trans Union received
9
           the results of Defendant RLMS’s investigation as to Plaintiff’s dispute.
10

11      25.Upon information and belief, Defendants Experian and Trans Union updated

12         the reporting of the account at issue solely based upon the information it
13
           received from Defendant RLMS’s in response to Plaintiff’s dispute.
14
        26.On or about October 20, 2020, Defendants Experian and Trans Union sent
15

16         the results of the above-referenced dispute to Plaintiff, confirming its
17         reporting of the alleged debt.
18
        27.Despite Plaintiff’s efforts to date, Defendants have nonetheless deliberately,
19

20
           willfully, intentionally, recklessly and negligently repeatedly failed to

21         perform reasonable reinvestigations of the above dispute as required by the
22
           FCRA, have failed to remove the inaccurate information and have continued
23
           to report the derogatory inaccurate information about Plaintiff.
24

25



                                             -5-

                                    PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00793-JVS-DFM Document 1 Filed 04/28/21 Page 6 of 12 Page ID #:6




        28.At all times pertinent hereto, Defendants were acting by and through
1

2          Defendants’ agents, servants and/or employees who were acting within the
3
           course and scope of their agency or employment, and under the direct
4
           supervision and control of Defendants.
5

6
        29.At all times pertinent hereto, the conduct of Defendants, as well as that of

7          Defendants’ agents, servants and/or employees, was malicious, intentional,
8
           willful, reckless, and in grossly negligent disregard for federal and state laws
9
           and the rights of Plaintiff herein.
10

11      30.Plaintiff has been damaged, and continues to be damaged, in the following

12         ways:
13
              a. Impeded Plaintiff’s ability to obtain credit;
14
              b. Out of pocket expenses associated with disputing the information only
15

16                 to find the information to remain on the credit report;
17            c. Emotional distress and mental anguish associated with having
18
                   incorrect derogatory personal information transmitted about Plaintiff
19

20
                   to other people both known and unknown;

21            d. Denial of credit, loans, financing and/or other damages, not within five
22
                   (5) days of Plaintiff disputing the inaccurate information with yet
23
                   known by Plaintiff; and
24

25
              e. Decreased credit score which may result in inability to obtain credit on


                                                 -6-

                                      PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00793-JVS-DFM Document 1 Filed 04/28/21 Page 7 of 12 Page ID #:7




                 future attempts.
1

2                              COUNT I
                DEFENDANT EXPERIAN VIOLATED THE FAIR CREDIT
3
                              REPORTING ACT
4
        31.Plaintiff repeats and re-alleges paragraphs one (1) through thirty (30) of
5
           Plaintiff’s Complaint as the allegations in Count I of Plaintiff’s Complaint.
6

7       32.Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Experian is liable to
8          Plaintiff for engaging in the following conduct:
9
              a. Willfully or negligently failing to conduct a proper and reasonable
10               reinvestigation concerning the inaccurate information after receiving
                 notice of the dispute from Plaintiff, in violation of 15 U.S.C. §1681i(a);
11

12            b. Willfully or negligently failing to provide all relevant information
                 provided by Plaintiff regarding the dispute of the inaccurate
13
                 information to the furnishing entities, in violation of 15 U.S.C.
14               §1681i(a);

15            c. Willfully or negligently failing to review and consider all relevant
16
                 information submitted by Plaintiff concerning the dispute of the
                 inaccurate information, in violation of 15 U.S.C. §1681i(a);
17
              d. Willfully or negligently failing to delete the inaccurate information
18
                 from Plaintiff’s credit file after reinvestigation, in violation of 15
19               U.S.C. §1681i(a); and
20
              e. Willfully or negligently failing to employ and follow reasonable
21               procedures to assure maximum possible accuracy of Plaintiff’s credit
                 report, information and file, in violation of 15 U.S.C. §1681e(b).
22

23
        33.The conduct of Experian was a direct and proximate cause, as well as a

24         substantial factor, in bringing about the injuries, damages and harm to Plaintiff
25
           that are outlined more fully above and, as a result, Experian is liable to

                                              -7-

                                     PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00793-JVS-DFM Document 1 Filed 04/28/21 Page 8 of 12 Page ID #:8




           Plaintiff for the full amount of statutory, actual and punitive damages, along
1

2          with the attorneys’ fees and the costs of litigation, as well as such further
3
           relief, as may be permitted by law.
4
           WHEREFORE, Plaintiff, DIANA ANGLADA, respectfully requests
5

6
     judgment   be    entered   against   Defendant,    EXPERIAN        INFORMATION

7    SOLUTIONS, INC., for the following:
8
        34.All actual compensatory damages suffered pursuant to the Fair Credit
9
           Reporting Act, 15 U.S.C. § 1681n(a);
10

11      35.Statutory damages of $1,000.00 pursuant to the Fair Credit Reporting Act, 15

12         U.S.C. § 1681n(a);
13
        36.Costs and reasonable attorneys’ fees pursuant to the Fair Credit Reporting
14
           Act, 15 U.S.C. § 1681n(a);
15

16      37.Equitable relief, including enjoining Defendant from further violations,
17         pursuant to Fair Credit Reporting Act, 15 U.S.C. § 1681n(a); and
18
        38.Any other relief that this Honorable Court deems appropriate.
19

20
                              COUNT II
           DEFENDANT TRANS UNION VIOLATED THE FAIR CREDIT
21                        REPORTING ACT
22
        39.Plaintiff repeats and re-alleges paragraphs one (1) through thirty (30) of
23
           Plaintiff’s Complaint as the allegations in Count II of Plaintiff’s Complaint.
24

25
        40.Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Trans Union is liable to


                                             -8-

                                    PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00793-JVS-DFM Document 1 Filed 04/28/21 Page 9 of 12 Page ID #:9




           Plaintiff for engaging in the following conduct:
1

2             a. Willfully or negligently failing to conduct a proper and reasonable
                 reinvestigation concerning the inaccurate information after receiving
3
                 notice of the dispute from Plaintiff, in violation of 15 U.S.C. §1681i(a);
4
              b. Willfully or negligently failing to provide all relevant information
5                provided by Plaintiff regarding the dispute of the inaccurate
6
                 information to the furnishing entities, in violation of 15 U.S.C.
                 §1681i(a);
7
              c. Willfully or negligently failing to review and consider all relevant
8
                 information submitted by Plaintiff concerning the dispute of the
9                inaccurate information, in violation of 15 U.S.C. §1681i(a);
10
              d. Willfully or negligently failing to delete the inaccurate information
11               from Plaintiff’s credit file after reinvestigation, in violation of 15
                 U.S.C. §1681i(a); and
12

13
              e. Willfully or negligently failing to employ and follow reasonable
                 procedures to assure maximum possible accuracy of Plaintiff’s credit
14               report, information and file, in violation of 15 U.S.C. §1681e(b).
15
        41.The conduct of Trans Union was a direct and proximate cause, as well as a
16
           substantial factor, in bringing about the injuries, damages and harm to Plaintiff
17

18         that are outlined more fully above and, as a result, Trans Union is liable to

19         Plaintiff for the full amount of statutory, actual and punitive damages, along
20
           with the attorneys’ fees and the costs of litigation, as well as such further
21
           relief, as may be permitted by law.
22

23         WHEREFORE, Plaintiff, DIANA ANGLADA, respectfully requests

24   judgment be entered against Defendant, TRANS UNION, LLC, for the following:
25



                                              -9-

                                     PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00793-JVS-DFM Document 1 Filed 04/28/21 Page 10 of 12 Page ID #:10




         42.All actual compensatory damages suffered pursuant to the Fair Credit
1

2           Reporting Act, 15 U.S.C. § 1681n(a);
3
         43.Statutory damages of $1,000.00 pursuant to the Fair Credit Reporting Act, 15
4
            U.S.C. § 1681n(a);
5

6
         44.Costs and reasonable attorneys’ fees pursuant to the Fair Credit Reporting

7           Act, 15 U.S.C. § 1681n(a);
8
         45.Equitable relief, including enjoining Defendant from further violations,
9
            pursuant to Fair Credit Reporting Act, 15 U.S.C. § 1681n(a); and
10

11       46.Any other relief that this Honorable Court deems appropriate.

12                              COUNT III
13
            DEFENDANT RLMS VIOLATED THE FAIR CREDIT REPORTING
                                  ACT
14
         47.Plaintiff repeats and re-alleges paragraphs one (1) through thirty (30) of
15

16          Plaintiff’s Complaint as the allegations in Count III of Plaintiff’s Complaint.
17       48.Defendant RLMS violated sections 1681n and 1681o of the FCRA by
18
            engaging in the following conduct, which violates 15 U.S.C. §1681s-2(b):
19

20
               a. Willfully and negligently failing to review all relevant information
                  concerning Plaintiff’s account provided to RLMS;
21
               b. Willfully and negligently failing to report the inaccurate status of the
22
                  inaccurate information to all credit reporting agencies;
23
               c. Willfully and negligently continuing to furnish and disseminate
24                inaccurate and derogatory credit, account and other information
25
                  concerning the Plaintiff to credit reporting agencies and other entities
                  despite knowing that said information was inaccurate;

                                              - 10 -

                                     PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00793-JVS-DFM Document 1 Filed 04/28/21 Page 11 of 12 Page ID #:11




1
               d. Willfully and negligently failing to comply with the requirements
2                 imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2;
                  and
3

4              e. Willfully and negligently failing to establish and implement reasonable
                  written policies and procedures regarding the accuracy and integrity of
5                 the information relating to consumers that it furnishes to a consumer
6
                  reporting agency pursuant to Regulation V.12 C.F.R. § 1022.42(a).

7        49.RLMS’s conduct was a direct and proximate cause, as well as a substantial
8
            factor, in causing the injuries, damages and harm to Plaintiff that are outlined
9
            more fully above, and as a result, RLMS is liable to compensate Plaintiff for
10

11          the full amount of statutory, actual and punitive damages, along with

12          attorneys’ fees and costs, as well as such other relief permitted by law.
13
            WHEREFORE, Plaintiff, DIANA ANGLADA, respectfully requests
14
      judgment be entered against Defendant, RUSHMORE LOAN MANAGEMENT
15

16    SERVICES, LLC, for the following:
17       50.Statutory damages of $1,000.00 pursuant to the Fair Credit Reporting Act, 15
18
            U.S.C. § 1681n(a);
19

20
         51.Costs and reasonable attorneys’ fees pursuant to the Fair Credit Reporting

21          Act, 15 U.S.C. § 1681n(a);
22
         52.Equitable relief, including enjoining Defendant from further violations,
23
            pursuant to Fair Credit Reporting Act, 15 U.S.C. § 1681n(a); and
24

25
         53.Any other relief that this Honorable Court deems appropriate.


                                               - 11 -

                                     PLAINTIFF’S COMPLAINT
     Case 8:21-cv-00793-JVS-DFM Document 1 Filed 04/28/21 Page 12 of 12 Page ID #:12




1
                                          RESPECTFULLY SUBMITTED,
2
      DATED: April 28, 2021               By:_/s/ Michael S. Agruss
3
                                                Michael S. Agruss
4                                               Attorney for Plaintiff

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                           - 12 -

                                   PLAINTIFF’S COMPLAINT
